Citation Nr: 1455038	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving son of the Veteran.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  A report of death in the claims file indicates that the Veteran died on June [redacted], 2009.  

2.  At the time of the Veteran's death in June 2009, he had no claims pending and service connection was not in effect for any disabilities, however, he had been receiving special monthly pension for aid and attendance since July 2008.  

3.  At the time of his death, the Veteran was not survived by a wife, dependent children as defined in 38 U.S.C.A. § 101(4)(A), or dependent parents.
 
4.  The Appellant has not provided evidence of expenses paid by himself or the Veteran's estate for the Veteran's last sickness, despite having been requested to do so. 

5.  The Appellant submitted a receipt from the funeral home showing that he paid $1,783.17, in cremation expenses for the Veteran. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits as the dependent child of the Veteran are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2014).  

2.  Entitlement to accrued benefits in the amount of $1,783.17, as reimbursement for burial expenses paid by the Appellant, is established.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. §§ 3.1000(5) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Specific to the accrued benefits claims, as will be explained in more detail below, adjudication of a claim for accrued benefits is essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 3.1000(d)(4).  

Although the duty to notify the Appellant with respect to the accrued benefits claim was not satisfied, the Board finds this lack of notice is not prejudicial as the Appellant does not meet the definition of a dependent child of the Veteran so as to receive accrued benefits for VA purposes.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2014).  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 'because the law as mandated by statute, and not the evidence, is dispositive of the claim'].  In any event, any deficiency in VCAA notice regarding the accrued benefits claims is not prejudicial as the outcome of these claims depend entirely on documents or items of evidence that are already in the claims file.

If there are no living persons who are entitled on the basis of relationship, accrued benefits may be used to reimburse the person or persons who paid for or are responsible to pay the expenses of last illness and burial of a beneficiary. The claim should be filed by the person or persons whose funds were or will be used to pay such expenses. If the expenses were paid from funds of the deceased beneficiary's estate, the claim should be filed by the executor or administrator of the estate.  

In a June 2014 letter, the Appellant was informed that he could be entitled to accrued benefits based on reimbursement of expenses for the last illness and burial, and, was asked to send proof of payment for any expenses he may have paid from his own funds for the Veteran's last illness or burial.  Subsequently, in connection with a claim for burial benefits, he submitted a receipt for payment of cremation expenses, which, as discussed below, resulted in the partial allowance of his accrued benefits claim.

VA also has a duty to assist the Appellant in developing his claims.  This duty includes assisting him in the procurement of the Veteran's service treatment records (STRs) and other pertinent treatment records from prior to and since his service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would aid in the substantiation of the claim, as is the case here.

All relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent obtainable.  There is no indication there exists any additional evidence that has a bearing on this claim that has not been obtained and that is obtainable.  The Appellant and has been accorded ample opportunity to present evidence and argument in support of the appeal of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The term "child," for VA purposes (except insurance), is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a). (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18.  In this case, as the Appellant has not indicated and the evidence of record does not demonstrate that he meets the requirements of a child of the Veteran, seeing that his birthdate was reported in his October 2009 VA Form 21-534 as September 25, 1949, or any other category of qualifying relative, which would entitle him to the Veteran's accrued benefits.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)).  

Nevertheless, if there are no qualifying payees, accrued benefits may be paid to the extent that they reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).  

In this case, the Appellant submitted a claim for accrued benefits in October 2009, which the RO denied in a July 2010 rating decision.  However, during the pendency of the appeal, he submitted a receipt from the funeral home, showing that he had paid $1,783.17 for cremation services for the Veteran in June 2009.  For purposes of the currently active claim for accrued benefits, this evidence is timely.  See Caranto v. Brown, 4 Vet. App. 516 (1993) (Court remanded for VA to obtain documentation of expenses of last sickness).  Moreover, it is sufficient to establish that the Appellant paid that sum in burial expenses, and, hence, he is entitled to $1,783.17, of the accrued benefits.  To that extent, the appeal is allowed.  

Otherwise, the Appellant has not identified any expenses of last sickness that he paid, aside from his reports of having paid such expenses without any specific supporting documentation.  Although the Appellant has submitted a credit card statement in June 2008 which indicated some medical expenses had been paid for 2007 and 2008, these expenses were incurred one and a half to two years prior to the Veteran's death and do not indicate what services or for whom these medical expenses were incurred.  Additionally, a statement of monthly care expenses for the Veteran was provided to VA in September 2008, however, these do not indicate the expenses of last sickness paid prior to the Veteran's death in June 2009.  Rather, these care expenses reflect the regular monthly cost of the Veteran's care in the year prior to his death.  Accordingly, no other accrued benefits are payable by reason of reimbursement to the Appellant.  

In sum, the Appellant is not entitled to accrued benefits as a "child" of the Veteran, as he does not meet the age requirements.  He is, however, entitled to accrued benefits of $1,783.17, as reimbursement for cremation expenses, but he has not specifically claimed any medical expenses of last sickness for reimbursement.  Thus, payment of accrued benefits in the amount of $1,783.17, but no more, is warranted.  


ORDER

Entitlement to accrued benefits in the amount of $1,783.17, as reimbursement for paid cremation expenses, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


